 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     SHAJUANDA MARTIN,
 7                                                              Case No. 2:21-cv-00463-NJK
             Plaintiff,
 8                                                                         ORDER
     v.
 9                                                                     [Docket No. 17]
     ANDREW SAUL,
10
             Defendant.
11
12          Pending before the Court is Plaintiff’s motion to extend deadlines, which the Court
13 construes as a motion to extend the deadline for filing an amended complaint. 1 Docket No. 17.
14 The Court GRANTS the motion. No later than July 6, 2021, Plaintiff must file an Amended
15 Complaint, if the noted deficiencies can be corrected. If Plaintiff chooses to amend the complaint,
16 Plaintiff is informed that the Court cannot refer to a prior pleading (i.e., the original Complaint) in
17 order to make the Amended Complaint complete. This is because, as a general rule, an Amended
18 Complaint supersedes the original Complaint. Local Rule 15-1(a) requires that an Amended
19 Complaint be complete in itself without reference to any prior pleading. Once a plaintiff files an
20 Amended Complaint, the original Complaint no longer serves any function in the case. Therefore,
21 in an Amended Complaint, as in an original Complaint, each claim and the involvement of each
22 Defendant must be sufficiently alleged.
23          IT IS SO ORDERED.
24          DATED: May 19, 2021
25                                                  ____________________________________
                                                    Nancy J. Koppe
26                                                  United States Magistrate Judge
27
          1
            The Court liberally construes Plaintiff’s filings, as she is proceeding pro se. See Erickson
28 v. Pardus, 551 U.S. 89, 94 (2007).
